DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-29, in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining both groups together.  This is not found persuasive because undue burden is not a consideration in the case of 371 applications. Further it is noted that Group II will be rejoined to Group I upon allowability of claims of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Species election is acknowledged, but withdrawn upon further consideration.

Information Disclosure Statement
The information disclosure statement filed 07/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Butora et al (WO 2017/066797, April 2017, cited from IDS).
Butora et al disclose a number of 5’ cap compounds with increased capping efficiency and transcription and improved translation (see Abstract). Compounds presented in Table 2 on page 37 comprise instantly claimed compounds of formulas I and III:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein B1 can be the first compound in Table 3, R20, R21, R22, R23 are hydrogens, R28 is OH (see last line in Table 2), Y2 can be OP(O)SH, same as in instant formula III, or OP(O)SeH, or OP(O)BH3 (see page 41 of Table 4), R2 can be OCH3 (see last line in Table 2).
Concerning instant claims 2-4 and 19 first compound in Table 3 has a substituent corresponding to R1 of formulas I and III as methyl group. Concerning claims 5 and 20 substituents corresponding to R2 and R3 of formulas I and III are OH and H. Concerning claim 6 substituent corresponding to R3 can be methoxy (see bridging paragraph between pages 8 and 9 concerning R28). Concerning claims 7-14, 21 and 22 R4 and R6 in the compound above are O, R5 can be S (see above Y2 description), n=1, base corresponding to B is guanine. Concerning claim 15 base B3 in the compound above can be guanine (see paragraph [0279]). Concerning claims 16, 17 and 24 substituent R2 in the compound above corresponding to substituent R8 as claimed is methoxy (see above). Concerning claim 23 ribonucleotide in the compound above .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 5, 12, 14 of instant invention are respectively identical to claims 1, 2, 3, 6, 11 from copending Application 16/980,300.

nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 16/980,300. Claims from ‘300 recite the same compositions and methods of using the compositions as in instant claims. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635